United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3786
                                   ___________

Jackson Quintero Figueroa,           *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Linda Sanders, Warden, FCI-Forrest   *
City, Arkansas,                      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: July 5, 2007
                                Filed: July 11, 2007
                                 ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Jackson Quintero Figueroa appeals the district court’s1 denial of his 28 U.S.C.
§ 2241 motion challenging the Bureau of Prisons assignment of his Residential
Reentry Center placement date. We dismiss the appeal as moot, because Figueroa was
released from custody on April 6, 2007. See Calderon v. Moore, 518 U.S. 149, 150
(1996) (per curiam) (when event occurs during pendency of appeal that renders it


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable John
F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas.
impossible for court--if it should decide case in appellant’s favor--to grant effective
relief, court will dismiss appeal as moot).
                         ______________________________




                                          -2-